PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/444,252
Filing Date: 27 Feb 2017
Appellant(s): Larson et al.



__________________
James P. Delaney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 28, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 8-9, 11-13, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutchik (US Patent No 5,590,778) in view of McMichael et al. (US Pub. No. 2003/0159969 A1, herein, McMichael).
Regarding claim 1, Dutchik discloses a method for packaging a device (12-Fig. 3), the method comprising:
placing the device directly on a package tray (16 - Fig. 3) (Col. 7, Ins 19-20); providing a cover (36) having a periphery (Fig. 3);
sealing (“heat sealed” - Col. 7, In 34) the device (12) inside the package tray (16) with the cover, resulting in a sealed package tray (10 - Figs. 1 and 2), wherein the periphery of the cover is directly sealed to the package tray (at 28 in Fig. 3, Col. 7, Ins 31-40) and wherein the cover allows volatile substances to vent from the device inside the sealed package tray to outside the sealed package tray (Col. 9, Ins 27-31).
Dutchik does not expressly disclose that the cover is formed from a gas-permeable material at least along the periphery; wherein the gas-permeable material 
McMichael teaches a cover (26-Fig. 1) formed from a gas-permeable material (“Tyvek™” - Para [0028]) at least along the periphery (Fig. 1).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cover of the method disclosed by Dutchik so that it is formed from a gas-permeable material at least along the periphery as taught by McMichael in order to reduce the number of components of the package while still allowing volatile substance to vent from the package.
The office interprets the cover disclosed by McMichael to be gas-permeable since it is known in the art that Tyvek is permeable to water vapor and since McMichael discloses that the cover may be “any number of permeable web materials suitable for ETO” (Para [0028]).

Regarding claim 8, Dutchik in view of McMichael teaches the method as recited above wherein the cover includes a central region surrounded by the periphery (McMichael, 26 - Fig. 1), and wherein the central region of the cover is formed from the gas-permeable material (McMichael, Para [0028]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cover of the method disclosed by Dutchik so that the cover includes a central region surrounded by the periphery, 

Regarding claim 9, Dutchik in view of McMichael teaches the method as recited above further comprising sterilizing the device after sealing the device inside the package tray (Dutchik, Col. 5, Ins 42-55).

Regarding claim 11, Dutchik in view of McMichael teaches the method as recited above wherein the package tray includes a sealing surface (Dutchik, 28) surrounding an opening (Dutchik, Fig. 3), and wherein sealing the device inside the package tray with the cover (Dutchik, 36) comprises covering the opening with a microbial barrier material (“Tyvek™” - McMichael, Para [0028]) and forming a seal between the microbial barrier material and the sealing surface (McMichael, 28 -Para [0027]-[0028]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Dutchik with covering the opening with a microbial barrier material and forming a seal between the microbial barrier material and the sealing surface as taught by McMichael in order to reduce the number of components of the package while still allowing volatile substance to vent from the package.

Regarding claim 12, Dutchik in view of McMichael teaches the method as recited above further comprising sterilizing the device after sealing the device inside the 

Regarding claim 13, Dutchik discloses a method for packaging a device (12 -Fig. 3), the method comprising:
placing the device (12) in a package tray (16 - Fig. 3) (Col. 7, Ins 19-20), wherein the package tray defines an opening (18 - Col. 7, Ins 4-6);
sealing (“heat sealed” - Col. 7, In 34) the device inside the package tray (16) with a cover (36), resulting in a sealed package tray (10 - Figs. 1 and 2), wherein cover completely covers the opening (at 28 in Fig. 3, Col. 7, Ins 31-40); and
venting volatile substances from inside the sealed package tray to outside the sealed package tray (Col. 9, Ins 27-31).
Dutchik does not expressly disclose that the cover consists of a gas-permeable sealing material.
McMichael teaches a cover (26 - Fig. 1) consisting of a gas-permeable material (“Tyvek™” - Para [0028]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cover of the method disclosed by Dutchik so that it consists of a gas-permeable material as taught by McMichael in order to reduce the number of components of the package while still allowing volatile substance to vent from the package.


Regarding claim 17, Dutchik in view of McMichael teaches the method as recited above further comprising sterilizing the device (“the gas-sterilizing” - Dutchik, Col. 9, In 21).

Regarding claim 18, Dutchik in view of McMichael teaches the method as recited above further comprising sterilizing the device after sealing the device inside the package tray (Dutchik, Col. 5, Ins 42-55).

Claims 2-5, 14-15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutchik (US Patent No 5,590,778) in view of McMichael et al. (US Pub. No. 2003/0159969 A1, herein, McMichael) and further in view of Shah et al. (US Patent No. 7,725,148 B2).
Regarding claim 2, Dutchik in view of McMichael teaches the method as recited above and that the gas-permeable material vents volatile substances (“purging gas” -Col. 4, In 2).
Dutchik in view of McMichael does not expressly disclose that the device comprises glucose oxidase enzyme; and that the volatile substances that would otherwise degrade the glucose oxidase enzyme.

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Dutchik in view of McMichael so that it comprises glucose oxidase enzyme as taught by Shah since it is known in the art that such devices are commonly used for medical applications, specifically in monitoring blood glucose levels in a diabetic patient (Shah, Col.1, Ins 8-30).
The office interprets the ethylene oxide gas as disclosed by Dutchik (Col. 1, In 53) to be equivalent to volatile substances that would otherwise degrade the glucose oxidase enzyme since they are consistent with “gases, chemicals, solvents, or the like” as disclosed in the instant application.

Regarding claim 3, Dutchik in view of McMichael and Shah teaches the method as recited above wherein: the device (Shah, 12) comprises an electrochemical sensor (“a flexible thin film electrochemical sensor” - Shah, Col. 2, In 5) with glucose oxidase enzyme (Shah, 72) (“an enzyme layer, for example glucose oxidase” - Shah, Col. 6, Ins 19-20); and the gas-permeable material vents volatile substances that would otherwise degrade the glucose oxidase enzyme.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Dutchik so that it comprises glucose oxidase enzyme as taught by Shah since it is known in the art that such devices are commonly used for medical applications, specifically in monitoring blood glucose levels in a diabetic patient (Shah, Col.1, Ins 8-30).


Regarding claim 4, Dutchik in view of McMichael and Shah teaches the method as recited above wherein: the device comprises a sensor mounting pedestal (Shah, 42, 44 -Fig. 4) for the electrochemical sensor, the sensor mounting pedestal formed at least in part from a plastic material (Shah, “polymide” - Col. 4, Ins 53-61); and the gas-permeable material vents volatile substances outgassed from the plastic material.
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Dutchik in view of so that it comprises a sensor mounting pedestal as taught by Shah in order to further secure the sensor and device where it is needed.

Regarding claim 5, Dutchik in view of Shah teaches the method as recited above wherein: the device comprises a sensor introducer (Shah, 42, 44 -Fig. 4) for the electrochemical sensor, the sensor introducer formed at least in part from a plastic material (Shah, “polymide” - Col. 4, Ins 53-61); and the gas-permeable material vents volatile substances outgassed from the plastic material.
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Dutchik so that it comprises a sensor introducer as taught by Shah in order to further secure the sensor and device where it is needed.

Dutchik in view of McMichael does not expressly disclose that the device comprises glucose oxidase enzyme; and that the volatile substances that would otherwise degrade the glucose oxidase enzyme if not vented.
Shah teaches that a device (12 - Fig. 4) comprises glucose oxidase enzyme (72) (“an enzyme layer, for example glucose oxidase” - Col. 6, Ins 19-20).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Dutchik in view of McMichael so that it comprises glucose oxidase enzyme as taught by Shah since it is known in the art that such devices are commonly used for medical applications, specifically in monitoring blood glucose levels in a diabetic patient (Shah, Col.1, Ins 8-30).
The office interprets the ethylene oxide gas as disclosed by Dutchik (Col. 1, In 53) to be equivalent to volatile substances that would otherwise degrade the glucose oxidase enzyme if not vented since they are consistent with “gases, chemicals, solvents, or the like” as disclosed in the instant application.

Regarding claim 15, Dutchik in view of McMichael and Shah teaches the method as recited above wherein: the device (Shah, 12, 42, 44) comprises a plastic material (Shah, “polymide” - Col. 4, Ins 53-61); and the volatile substances are outgassed from the plastic material.


Regarding claim 20, Dutchik discloses a product (10 - Figs. 1 and 2) comprising:
a package tray (16- Fig. 3); a device (12) in the package tray (Fig. 3); and
a cover (36) having an inner surface and an outer surface, wherein the inner surface of the cover is directly coupled to the package tray (36 at 28 in Fig. 3, Col. 7, Ins 31-40) at a sealing perimeter of the cover to form a sealed package tray (“heat sealed” - Col. 7, In 34), and the cover allows volatile substances (“ethylene oxide gas” - Col. 4, In 2) to vent from inside the sealed package tray to outside the sealed package tray (Col. 9, Ins 27-31).
Dutchik does not expressly disclose that the cover is formed from a gas-permeable sealing material, wherein the cover includes no holes from the inner surface to the outer surface within the sealing perimeter, and wherein no barrier is located between the device and cover such that the gas-permeable sealing material of the cover.
McMichael teaches a cover (26-Fig. 1) formed from a gas-permeable sealing material (“Tyvek™”-Para [0028]), wherein the cover includes no holes from the inner surface to the outer surface within the sealing perimeter, and wherein no barrier 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cover of the method disclosed by Dutchik so that the cover is formed from a gas-permeable sealing material, wherein the cover includes no holes from the inner surface to the outer surface within the sealing perimeter, and wherein no barrier is located between the device and cover such that the gas-permeable sealing material of the cover as taught by McMichael in order to reduce the number of components of the package while still allowing volatile substance to vent from the package.
The office interprets the cover disclosed by McMichael to be gas-permeable since it is known in the art that Tyvek is permeable to water vapor and since McMichael discloses that the cover may be “any number of permeable web materials suitable for ETO” (Para [0028]).
Dutchik also does not expressly disclose that the device comprises glucose oxidase enzyme.
Shah teaches that a device (12 - Fig. 4) comprises glucose oxidase enzyme (72) (“an enzyme layer, for example glucose oxidase” - Col. 6, Ins 19-20).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device as disclosed by Dutchik so that it comprises glucose oxidase enzyme as taught by Shah since it is known in the art that such devices are commonly used for medical applications, specifically in monitoring blood glucose levels in a diabetic patient (Shah, Col.1, Ins 8-30).
.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutchik (US Patent No 5,590,778) in view of McMichael et al. (US Pub. No. 2003/0159969 Al, herein, McMichael) further in view of Miller (US Pub. No. 2004/0016212 Al).
Regarding claim 6, Dutchik in view of McMichael teaches the method as recited above wherein the package tray (16) is formed at least in part from a plastic material (“plastic sheet material” - Col. 7 Ins 1-2).
Dutchik in view of McMichael does not expressly disclose that the gas-permeable material vents volatile substances outgassed from the plastic material.
Miller teaches that the volatile substances (“gases, such as, carbon dioxide and chlorine dioxide” - Para [0009]) are outgassed from plastic material (“a flexible lidding (plastic film)” - Para [0009]).
It would be obvious to one of ordinary skill in the art to modify the method as disclosed by Dutchik in view of McMichael so that the sealing material vents volatile substances outgassed from the plastic material as taught by Miller in order to further protect the product within the package, regardless of the composition packaging material.

Claims 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutchik (US Patent No 5,590,778) in view of McMichael et al. (US Pub. No. 2003/0159969 Al, herein, McMichael) further in view of Yan (US Pub. No. 2005/0268573 Al).
Regarding claim 7, Dutchik in view of McMichael the method as recited above wherein the gas-permeable material is composed of plastic sheet material (Col. 7, Ins 1-2) and Tyvek sheet material (Col. 7, Ins 64-65) that forms a microbial barrier (“impermeable to microorganisms” -Col. 7, Ins39-40) for the device.
Dutchik in view of McMichael does not expressly disclose that the gas-permeable material is composed of high-density polyethylene.
Yan teaches that Tyvek is composed of high-density polyethylene (“spun HDPE”) that forms a microbial barrier (“barrier to bacteria, viruses”) for the device (Para [0003]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method as taught by Dutchik in view of McMichael so that the sealing material is composed of high-density polyethylene since Tyvek fabric comprises such properties as evidenced by Yan.

Regarding claim 16, Dutchik in view of McMichael the method as recited above wherein the gas-permeable material is composed of plastic sheet material (Col. 7, Ins 1-2) and Tyvek sheet material (Col. 7, Ins 64-65) that forms a microbial barrier (“impermeable to microorganisms” -Col. 7, Ins39-40) for the device.
Dutchik in view of McMichael does not expressly disclose that the sealing material is composed of high-density polyethylene.

Therefore, it would be obvious to one of ordinary skill in the art to modify the method as taught by Dutchik in view of McMichael so that the sealing material is composed of high-density polyethylene since Tyvek fabric comprises such properties as evidenced by Yan.

Claims 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutchik (US Patent No 5,590,778) in view of McMichael et al. (US Pub. No. 2003/0159969 Al, herein, McMichael) further in view of Hickey (US Patent No. 6,412,639).
Regarding claim 10, Dutchik in view of McMichael teaches the method as recited above.
Dutchik in view of McMichael does not expressly disclose that sterilizing the device comprises radiating the sealed package tray with sterilizing energy.
Hickey teaches that sterilizing (at S460 in Fig. 4) the device (110 - Fig. 1) comprises radiating the sealed package tray (100) with sterilizing energy (“exposure to...gamma radiation” - Col. 6, Ins 25-28).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method as disclosed by Dutchik in view of McMichael so that the step of sterilizing the device comprises radiating the sealed package tray with sterilizing energy as taught by Hickey in order to reduce the amount of volatile substances that may be formed within the package.

Dutchik in view of McMichael does not expressly disclose that sterilizing the device comprises radiating the sealed package tray with sterilizing energy.
Hickey teaches that sterilizing (at S460 in Fig. 4) the device (110 - Fig. 1) comprises radiating the sealed package tray (100) with sterilizing energy (“exposure to...gamma radiation” - Col. 6, Ins 25-28).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method as disclosed by Dutchik in view of McMichael so that the step of sterilizing the device comprises radiating the sealed package tray with sterilizing energy as taught by Hickey in order to reduce the amount of volatile substances that may be formed within the package.


(2) Response to Argument

Response to Arguments under section V. Argument

In this section, Appellant argues that the combination of Dutchik in view of McMichael does not discloses or suggests that a gas-permeable material of a cover allows volatile substances to vent from the device inside the sealed package tray to outside the sealed package tray, or the express step of venting volatile substances from the device inside the sealed package tray to outside the sealed package tray. The office 36) “ensures that purging ventilation is effective…so that no residue of the sterilizing gas is retained in any of the stacked packages” (Col. 9, lns 27-31). Additionally, the office interprets the cover disclosed by Dutchik as modified by the teachings of McMichael with the gas-permeable Tyvek material would allow volatile substances to vent from the device. 

Appellant also argues that the office has not provided reasoning that supports both how and why such combinations of references would have been made. The office maintains that it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to combine the teaching of McMichael with the method disclosed by Dutchik in order to reduce the number of components of the package while still allowing volatile substance to vent from the package. Furthermore, the office interprets the cover (26) taught by McMichael to be equivalent to the cover (36) of Dutchik since they both perform the same function of covering a sterile medical device. 

In this section, Appellant also argues that there is no teaching in any of the cited references for venting volatile substances outgassed from plastic material in the device that would degrade the glucose oxidase enzyme. The office maintains that the combination of Dutchik in view of McMichael and further in view of Shah teaches the claimed limitations of a device comprising glucose oxidase enzyme and the gas-permeable material venting volatile substances. The office relies on Shah to teach a device that comprises glucose oxidase enzyme and maintains that the taught device is medical device being packaged in the disclosure of Dutchik since Shah teaches that the thin film sensor is often used in medical applications (Col. 1, ln 25). Furthermore, as stated above, the office interprets the ethylene oxide gas as disclosed by Dutchik (Col. 1, In 53) to be equivalent to volatile substances that would otherwise degrade the glucose oxidase enzyme since they are consistent with “gases, chemicals, solvents, or the like” and “alcohol; ethanol; solvents; volatile (non)condensable materials; low-molecular-weight additives; reactive diluents; absorbed moisture; and the like”  as disclosed in Para [0022] and [0034], respectively, the instant application. Dutchik further discloses “purging ventilation” of “moisture elicited from the packages” in Col. 9, lns 27-38.

In this section, Appellant also argues that replacement of the sterilization gas process with an irradiation process removed any motivation to include a permeable cover in the device. The office respectfully disagree with this argument since the office relies on the step of sterilizing the device with sterilizing energy taught by Hickey as an additional sterilizing step, not a replacement. The office maintains that it would be obvious to one of ordinary skill in the art to make such a modification since Hickey teaches more than one sterilization step, the first one being equivalent to that of disclosed by Dutchik.

Regarding dependent claims 3-9, 11-12, and 15-18, Appellant provides no specific argument concerning these claims other than to argue that they should be 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731 
                                                                                                                                                                                                       /MICHAEL J HAYES/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.